           Case 7:20-mj-10667-UA Document 4 Filed 10/06/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                  October 6, 2020

BY ECF
Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601

       Re:    United States v. Kevin Christopher, 20-mj-10667

Dear Judge McCarthy:

    The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed.

                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           Acting United States Attorney for the
                                           Southern District of New York


                                       by: /s/ T. Josiah Pertz
                                          T. Josiah Pertz
                                          Assistant United States Attorney
                                          (914) 933-1966



SO ORDERED:

___________________________________
   ____________________________     10/6/2020
JUDITH
  DITH C.C McCARTHY
            M CARTHY
United States Magistrate Judge
